Exhibit 10.3

July 21, 2017

 

Jeffery A. Surges

 

Re:  Additional Severance Benefit

 

Dear Jeff,

 

Upon your acceptance and counter signature below, this letter will confirm that
if your employment with Connecture, Inc. (the “Company”) is terminated under the
circumstances described by this letter, you will be entitled to the severance
payment specified below. For the avoidance of doubt, the severance payment
described hereunder is in addition to, and not in lieu of, any severance payable
under your employment agreement with the Company dated November 12, 2015 (the
“Agreement”). Capitalized terms not otherwise defined herein have the meanings
set forth in the Agreement.

 

SEVERANCE PAYMENT

 

In the event of the termination of your employment Without Cause or your
resignation for Good Reason, in each case, within twelve (12) months following a
Change in Control, you will be entitled to a cash payment in the amount of
$225,000 payable in a lump sum on the first payday following the sixtieth (60th)
day after your Termination Date (the “Additional Severance”). The Company’s
obligation to pay and your right to receive the Additional Severance is
contingent upon your compliance with the terms of the Agreement with respect to
the payment of separation benefits (including compliance with Section 409A and
execution of a general release of claims, which release will not affect your
continuing obligations to the Company under the Agreement or the Employment
Covenants Agreement). The Company’s obligation to pay and your right to receive
the Additional Severance set forth herein shall cease in the event you
materially breach any of your obligations under the Agreement or the Employment
Covenants Agreement after the Termination Date.

 

Please acknowledge your agreement to and acceptance of the above by signing
below.

 

Sincerely,

 

/s/ David A. Jones, Jr

 

David A. Jones, Jr.

Chairman of the Board of Directors

 

 

 

Agreed to and Accepted:

 

/s/ Jeffery A. Surges

Signature

 

Date:

7/21/2017

 

 

 

 

 

 